Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on October 8, 2021.
Claims 1, 8, and 9 are amended. 
Claims 10-12 are new. 
Claims 1-12 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.   
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitations are: “the monitoring device configured to detect a voltage, a current, and a temperature …” in Claims 1 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the 
Claim limitations “the monitoring device configured to detect a voltage, a current, and a temperature …” in Claims 1 and 9 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configured to” coupled with functional language (detect a voltage, a current, and a temperature and calculate a state of charge) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  In other words, there is nothing in the language that would dictate any particular structure for performing the functions recited.
Since the claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Claims 1-7 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph limitations: the “battery monitoring unit 208” in the specification page 9 lines 8-14, which Examiner construes to be any sensor or set of sensors capable of detecting the three factors and utilizing a generic CPU to calculate a state of charge.    
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 8 and 10-12 are objected to because of the following informalities: 1) Claim 8 recites a “detecting” step where “Detecting” is capitalized instead of lower case; and 2) Claims 10-12 recite “the number of times of charging using charting stand” instead of -- the number of times of charging using a charting stand --.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 
In the instant case, Claims 1-7 and 9 are directed toward a system, i.e., apparatus, and Claim 8 is directed toward a method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted, the rental fee setting apparatus comprising a central processing unit (CPU) and a monitoring device which is included in the electric vehicle, 
the monitoring device configured to detect a voltage, a current and a temperature of the power storage device at a time of returning of the electric vehicle rented to a user;
calculate a state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device; 
the CPU being programmed to:
store in a storage device the calculated SOC of the power storage device at the time of returning of the electric vehicle rented to the user; and
set a rental fee using the calculated SOC at the time of returning, 
wherein when the calculated SOC at the time of returning is large, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the calculated SOC at the time of returning is small.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward determining a rental fee based on received information.  This is a method of organizing human activity, specifically commercial or legal interactions.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites setting a price or fee for a contractual relationship (i.e., rental), it recites both commercial and legal interactions and thus a method of organizing human activity.  Independent Claims 8 and 9 recite essentially the same features as Claim 1 and are therefore abstract for the same reasons as Claim 1.  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., “a central processing unit … being programmed to” perform the steps of the invention), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Examiner notes that the electric vehicle and power storage device, as well as a monitoring device that determines values about them such as voltage, current, and 
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial and legal method is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  As noted above, the electric vehicle and the power storage device are merely objects upon which the method and system operate, i.e., a field of use, and the obtaining of power storage device (i.e., battery) state of charge is insignificant extra-solution activity.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim 
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2-7 and 10-12 recite further limitations regarding what data are used to calculate the rental fee.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more.”  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 8, and 9.  Therefore, Claims 1-12 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kishi Yashuhisa et al. (JP 2013/084199 (A)), noting that Examiner is referring to the machine translation provided in Applicant’s IDS dated November 20, 2018 (hereinafter “Yasuhisa”) in view of Dong et al. (US 2021/0148986, hereinafter “Dong”).

Claims 1, 8, and 9.  Yasuhisa teaches: A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted, the rental fee setting apparatus comprising a central processing unit (CPU) and a monitoring device which is included in the electronic vehicle, (see, 
the monitoring device configured to detect a voltage, a current and a temperature of the power storage device at a time of returning of the electric vehicle rented to a user (see ¶ 11 teaching detecting battery temperature and “charge,” which would affect voltage and current; see further ¶ 103 teaching monitoring energization amount, i.e., voltage, as well as current and temperature; nevertheless, Examiner notes that this is further addressed below), and
calculate a state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device (see at least ¶s 11 and 103 teaching detecting the amount of voltage or current as well as temperature to determine the amount of battery deterioration); 
and the CPU being programmed to: 
store in a storage device the calculated SOC (State Of Charge) of the power storage device at a time of returning of the electric vehicle rented to a user (see at least ¶ 12 teaching the vehicle data collecting apparatus 12, i.e., a CPU, includes a memory medium such as memory cards; see further ¶ 13 teaching that received data collected on the vehicle regarding vehicle history is stored in the data collecting apparatus 12; ; 
set a rental fee using the calculated SOC at the time of returning, wherein when the calculated SOC at the time of returning is large, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the calculated SOC at the time of returning is small (see, e.g., at least ¶s 19 and 23 teaching that the rental charge calculating part 28 will determine battery deterioration and other factors such as charging frequency, i.e., a state of charge, at the end of the rental, and will lower the fee if the frequency is low or will raise the charge if the number of chargings exceeds a threshold; see also ¶ 103).
Regarding detect a voltage, a current and a temperature of the power storage device at a time of returning of the electric vehicle rented to a user and calculate a state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device, Examiner notes that Yasuhisa teaches these limitations as noted above because at least ¶s 11 and 103 teach detecting temperature and charge of the battery.  Nevertheless, for the purpose of compact prosecution, even if Yasuhisa fails to teach this limitation, such a limitation is taught in the prior art.  Dong, for example, teaches measuring/detecting initial and final voltage, current, and temperature of a battery while it is used in a rental context (see ¶s 3-6 teaching the rental context; see ¶s 48, 51, 59, 66, 76, and 78-80 teaching measuring all three of these variables to determine the effect of usage on the battery).  As Dong notes, there is a need to correctly estimate the condition on the battery, i.e., 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context (as disclosed by Dong) to the known method and system of providing incentives when renting electric vehicles based on usage of the battery (as disclosed by Yasuhisa).  One of ordinary skill in the art would have been motivated to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context because there is a need to correctly estimate the condition on the battery, i.e., degradation degree of the batter “so as to rationally judge a residual value of the battery for the convenience of rational billing” (see Dong ¶ 6).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context (as disclosed by Dong) to the known method and system of providing incentives when renting electric vehicles based on usage of the battery (as disclosed by Yasuhisa), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to See also MPEP § 2143(I)(D).
Regarding Claims 8 and 9, these claims recite a method and a system with the electric vehicle and a server, respectively, but in all other facets is co-extensive with Claim 1.  Thus, the rejection of Claim 1 above utilizing a combination of Yasuhisa and Dong is incorporated into these claims.  Yasuhisa further teaches a method and the electric vehicle with mounted power storage device (i.e., battery), as explained above, it also teaches these claims.  Thus, with this additional teaching, the combination of Yasuhisa and Dong renders Claims 8 and 9 obvious.

Claim 2.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein the CPU is further programmed to set a current or subsequent rental fee using the SOC at the time of returning, the SOC at the time of returning being stored in the storage device (see ¶ 23 teaching setting a current rental fee using the SOC at the time of returning, noting that this is stored in the storage device as taught in ¶s 12-13; see also ¶ 19 teaching setting a subsequent rental fee using the SOC at the time of returning).

Claim 3.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein
the CPU is further programmed to store a SOC of the power storage device at a time of renting of the electric vehicle (see, e.g., ¶ 15 teaching determining the state of charge at the time of renting), and
when the SOC at the time of renting is small, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the SOC at the time of renting is large (see, e.g., ¶s 18-19 teaching that when the charging frequency, i.e., SOC, is small, then no surcharge will be assessed, which would mean that the rental fee set at the time of renting would be lower than that if the fee were assessed, which happens when the SOC at the time of renting is larger).

Claim 4.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein
the CPU is further programmed to store a degree of deterioration of the power storage device at the time of returning (see, e.g., ¶ 23 teaching a battery deterioration calculating part 27 detecting an actual charging frequency in the rental period), and
when the degree of deterioration of the power storage device at the time of returning is small, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the degree of deterioration is large (see, e.g., ¶ 23 teaching computing the battery deterioration and comparing it with a track record total charging frequency .

Claim 5.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein
the CPU is further programmed to store, at the time of returning, information as to whether deterioration of the power storage device results from performance of the power storage device or results from a utilization manner of the user (see, e.g., ¶ 42 teaching storing vehicle usage history data at the end of the rental, i.e., time of returning, including battery deterioration results from performance of the power storage device, which can include utilization manner of the user in the form of how many times it was charged), and
when the deterioration of the power storage device results from the performance of the power storage device, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the deterioration of the power storage device results from the utilization manner of the user (see, e.g., ¶s 43-45 teaching determining whether there should be an incentive or not based on the battery deterioration level, noting that in ¶s 21 and 52 the incentive is a discount rate).

Regarding Claims 10-12.  The combination of Yasuhisa and Dong teaches the limitations of Claims 1, 8, and 9.  Yasuhisa further teaches: wherein the CPU being further programmed to determine that a deterioration of the battery results from the utilization manner of the user when the number of times of charging using [a] charging stand exceeds a threshold value, and determine that the deterioration of the battery results from the performance of the battery when the number of times of charging without using the charging stand exceeds a threshold value (see ¶ 103 teaching determining the number of times a battery is charged or not, i.e., “charging frequency,” as one factor in determining battery deterioration, and calculating the inventive, surcharge, or both from these factors).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Yasuhisa in view of Dong and further in view of Kang et al. (US 2015/0206229, hereinafter “Kang”).

Claim 6.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa fails to further teach the limitations of Claim 6.  Nevertheless, the prior art teaches these limitations.  For example, Kang teaches: The rental fee setting apparatus according to claim 1, wherein
[the] CPU is further programmed to store positional information of the electric vehicle at the time of returning (see, e.g., ¶ 16 teaching that the vehicle may be an electric vehicle and there may be different return locations), and
the CPU is further programmed to set the rental fee to be different between a case where a position of the electric vehicle at the time of returning is in a predefined range and a case where the position of the electric vehicle at the time of returning is outside the predefined range (see, e.g., ¶ 53 noting that the cost of the rental fees may be reduced or increased based on different return location regions).
As noted in the rejection of Claim 1 above, Yasuhisa teaches obtaining information on the state of the returned electric vehicle.  Kang teaches that, when setting electric vehicle 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the return location being or not being in a predefined range (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa and Dong).  One of ordinary skill in the art would have been motivated to apply the known technique of setting a rental fee at least in part on the return location being or not being in a predefined range because dropping off the vehicle in a different region from the pickup could cause burdens by crowding vehicles, which should result in higher rental fees (see Kang ¶ 53).  Thus, assessing a higher rental fee on drop offs that further concentrate the rental vehicles in a particular region eases the burden, “thereby facilitating management of vehicles” (see Kang ¶ 53).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the return location being or not being in a predefined range (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa and Dong), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and See also MPEP § 2143(I)(D).

Claim 7.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  That combination fails to further teach the limitations of Claim 7.  Nevertheless, the prior art teaches these limitations.  For example, Kang teaches: The rental fee setting apparatus according to claim 1, wherein 
[the] CPU is further programmed to store a clock time at the time of returning (see, e.g., ¶s 14, 20, 29, 35, 45, 51, 53, 73, 75, 76, 77 et al. teaching rental time affecting the rental fee charged), and
the CPU is further programmed to set the rental fee to be different between a case where the time of returning is in a predefined time zone and a case where the time of returning is outside the predefined time zone (see, e.g., ¶s 14, 20, 29, 35, 45, 51, 53, 73, 75, 76, 77 et al. teaching rental time affecting the rental fee charged).
As noted in the rejection of Claim 1 above, Yasuhisa teaches obtaining information on the state of the returned electric vehicle.  Kang teaches that, when setting electric vehicle rental fees, the duration of the rental can affect the amount of the rental fee.  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the rental duration being or not being in a predefined range (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa and Dong), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of setting a rental duration at least in part on the return location being or not being in a predefined range to the known method and system of setting a rental fee at least in See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Claims 1-9 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more than the abstract idea.  Applicant argues that the claims recite a “particular machine,” specifically a “monitoring device which is included in the electric vehicle,” that is integral to the claim (see Remarks pages 7-8).  This argument is not persuasive.  MPEP § 2106.05(b) lays out the three factors that are relevant to a determination of whether a machine in a claim provides significantly more or a practical application: 1) the particularity or generality of the elements of the machine or apparatus; 2) whether the machine or apparatus implements the steps of the method; and 3) whether its involvement is extra-solution activity or a field of use.  The “monitoring device” is recited to “detect a voltage, a current, and a temperature” of the battery as well as to “calculate a state of charge” of the vehicle.”  Applying the first factor, this “monitoring device” is recited in a general manner because there is no detail regarding how, or with what structure, any of this is done.  As stated in Applicant’s specification page 9 lines 8-14, there is a battery monitoring unit 208 that measures voltage, current, and temperature and can 
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art of record fails to teach a monitoring device that detects voltage, current, and temperature of a battery to determine state of charge.  Upon further reflection, Examiner is not persuaded of this argument because Yasuhisa teaches this in at least paragraph 103 or Dong teaches it, as explained in the rejection above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627